Exhibit 10.3

LOGO [g58696image002.jpg]

OMNIBUS EQUITY INCENTIVE PLAN

OPTION AWARD AGREEMENT

Greater Bay Bancorp, a California corporation (the “Company”), hereby grants an
Option, subject to the terms, conditions, and restrictions of the Greater Bay
Bancorp Omnibus Equity Incentive Plan (the “Plan”), this Option Award Agreement,
and Appendix A (attached) (the Option Award Agreement and Appendix A are
collectively referred to as the “Award Agreement”). The capitalized terms used
in the Award Agreement that are defined in the Plan shall have the same meanings
herein as are set forth in the Plan.

 

Optionee:

   «Fname» «Lname»   

Grant Date:

   «Grant_Date»   

Exercise Price per Share:

   $«Price»   

Total Number of Shares of Stock Subject to Option:

   «Shares»   

Number of Shares of Stock by Type of Option (subject to Section 7 of Appendix
A):

                        Incentive Stock Option Shares                        
Nonstatutory Stock Option Shares

Term/Expiration Date:

                                               

Earliest Exercise Dates:

The Option shall become exercisable cumulatively from the Grant Date as set
forth below. Except as otherwise provided in the Award Agreement, Options will
not become exercisable unless the Optionee is employed by the Company or one of
its Subsidiaries through the applicable date set forth below.

«Vest1» of Shares on «Vest1Date»

«Vest2» of Shares on «Vest2Date»

«Vest3» of Shares on «Vest3Date»

«Vest4» of Shares on «Vest4Date»

«Vest5» of Shares on «Vest5Date»

 

1



--------------------------------------------------------------------------------

Termination of Service:

In the event of Optionee’s Termination of Service, the Option will expire as
follows:

 

  •   Termination of Service due to death, Disability, or Retirement: Twelve
(12) months after Optionee’s Termination of Service to the extent the Option has
become exercisable on or before such date of Termination of Service.

 

  •   Termination of Service for Cause: Immediately upon notice of Termination
of Service.

 

  •   Termination of Service for any other reason: Ninety (90) days after
Termination of Service to the extent the Option has become exercisable on or
before such date of Termination of Service.

Provided, however, in no event may Optionee exercise this Option after the
Term/Expiration Date provided above.

 

GREATER BAY BANCORP

By:

 

 

Optionee acknowledges and represents that Optionee is familiar with the terms
and provisions of the Plan and this Award Agreement, and hereby accepts the
Option subject to all its terms and provisions. Optionee agrees to accept as
binding, conclusive, and final all decisions or interpretations of the Board of
Directors or its duly appointed Committee upon any questions arising under the
Plan.

 

Dated:                     

  

 

  

Optionee Signature

 

-2-



--------------------------------------------------------------------------------

APPENDIX A

TERMS AND CONDITIONS FOR OPTIONS

1. Grant. The Company hereby grants to the Optionee an Option to purchase the
number of shares of Stock at the Exercise Price per share set forth in the Award
Agreement, subject to the terms and conditions of the Plan, which is
incorporated herein by reference. In the event of a conflict between the terms
and conditions of the Plan and this Award Agreement, the terms and conditions of
the Plan shall prevail.

2. Exercise of Option.

(a) Right to Exercise. This Option is exercisable during its term in accordance
with the schedule set out in this Award Agreement and the applicable provisions
of the Plan.

(b) Method of Exercise. This Option is exercisable by delivery of an exercise
notice to the Company, in such form as may be provided by the Company from time
to time (the “Exercise Notice”), which shall state the election to exercise some
or all of the then-exercisable portion of the Option, the number of shares of
Stock in respect of which the Option is being exercised, and such other
representations and agreements as may be required by the Company pursuant to the
provisions of the Plan. The Exercise Notice shall be signed by the Optionee and
delivered to the Company’s Human Resources Department, or to its designated
agent, at such place and in such manner as the Company may specify from time to
time. The Exercise Notice must be accompanied by payment in full of the Exercise
Price for the shares of Stock being acquired and any applicable withholding
taxes.

No shares of Stock shall be issued pursuant to the exercise of this Option
unless such issuance and exercise complies with Applicable Laws. Assuming such
compliance, the shares of Stock deliverable on exercise shall be considered
transferred to the Optionee on the date the Company receives a fully executed
Exercise Notice accompanied by payment of the Exercise Price and any applicable
withholding taxes.

(c) Method of Payment. Payment of the Exercise Price shall be by any of the
following methods, or a combination thereof, at the election of the Optionee:

(i) cash; or

(ii) certified check, official bank check or the equivalent thereof acceptable
to the Company; or

(iii) personal check, conditioned upon such personal check being paid by the
financial institution on which it is drawn; or

(iv) by the delivery of an irrevocable direction to a securities broker,
acceptable to the Company, to sell shares of Stock and to deliver all or part of
the sales proceeds to the Company in payment of the Exercise Price and any
withholding taxes; or

 

1



--------------------------------------------------------------------------------

(v) surrender of shares of Stock to the Company in good form for transfer,
provided the shares of Stock (y) have been vested and owned by the Optionee for
more than six (6) months on the date of surrender, and (z) have a Fair Market
Value on the date of surrender equal to the aggregate Exercise Price of the
Stock purchased; or

(vi) Subject to any restrictions or prohibitions imposed by the Sarbanes-Oxley
Act of 2002 or other Applicable Laws, by the delivery of an irrevocable
direction to a securities broker or lender, acceptable to the Company, to pledge
shares of Stock as security for a loan, and to deliver all or part of the loan
proceeds to the Company in payment of the Exercise Price and any withholding
taxes; or

(vii) by authorizing the Company to hold back from the shares of Stock to be
issued upon exercise that number of shares of Stock having a Fair Market Value
equal to the Exercise Price and any withholding taxes.

(d) Minimum Exercise. The Option may not be exercised for less than ten
(10) shares of Stock or for any fractional shares.

(e) Exercise on Change in Control. In the event that a Change in Control occurs,
then, pursuant to the provisions of Section 17(a) of the Plan, the entire Option
shall be fully exercisable, immediately prior to the Change in Control, subject
to earlier expiration or termination of the Option in accordance with the terms
and provisions of the Plan and this Award Agreement. In addition, in the event
of a Change in Control, the Optionee shall have such rights, consistent with the
Merger Agreement, as are specified in Section 17(b) of the Plan.

3. Non-Transferability of Option. The Option shall be nontransferable and shall
not be assignable, alienable, saleable, or otherwise transferable by the
Optionee other than by will or the laws of descent and distribution or pursuant
to a Domestic Relations Order. During the lifetime of the Optionee, the Option
shall be exercisable only by the Optionee.

4. Tax Withholding.

(a) The Company will assess its requirements regarding federal, state and local
income taxes, FICA taxes, and other applicable taxes (“Tax Items”) in connection
with the Option. These requirements may change from time to time as laws or
interpretations change. The Company will withhold Tax Items as required by law.
Regardless of the Company’s actions in this regard, the Optionee acknowledges
and agrees that the ultimate liability for Tax Items is the Optionee’s
responsibility. The Optionee acknowledges and agrees that the Company:

(i) makes no representations or undertakings regarding the treatment of any Tax
Items in connection with any aspect of the Option, including the subsequent sale
of shares of Stock acquired under the Plan; and

(ii) does not commit to structure the terms of the Option or any aspect of the
Option to reduce or eliminate the Optionee’s liability for Tax Items.

(b) Notwithstanding any contrary provision of this Award Agreement, no
certificate representing the shares of Stock or book-entry shares will be issued
on behalf of the Optionee unless and until satisfactory arrangements (as
determined by the Committee) have been

 

2



--------------------------------------------------------------------------------

made by the Optionee with respect to the payment of Tax Items which the Company
determines must be withheld with respect to such shares of Stock so issuable.
The Committee, in its sole discretion and pursuant to such procedures as it may
specify from time to time, may permit the Optionee to satisfy such tax
withholding obligation, in whole or in part (without limitation) by one or more
of the following: (i) paying cash, (ii) delivering to the Company already vested
and owned shares of Stock having an aggregate Fair Market Value (as of the date
the withholding is effected) equal to the amount required to be withheld, or
(iii) by authorizing the Company to hold back a number of shares of Stock
otherwise deliverable to the Optionee through such means as the Company may
determine in its sole discretion (whether through a broker or otherwise) having
an aggregate Fair Market Value (as of the date the withholding is effected)
equal to the amount required to be withheld.

5. Separate Advice and Representation. The Company is not providing the Optionee
with advice, warranties, or representations regarding any of the legal, tax, or
business effects to Optionee with respect to the Plan or this Award Agreement.
The Optionee is encouraged to seek legal, tax, and business advice from the
Optionee’s own legal, tax, and business advisers as soon as possible. By
accepting this Option and the shares of Stock covered thereby, and by signing
this Award Agreement, the Optionee acknowledges that the Optionee is familiar
with the terms of this Award Agreement and the Plan, that the Optionee has been
encouraged by the Company to discuss the Option and the Plan with the Optionee’s
own legal, tax and business advisers, and that the Optionee agrees to be bound
by the terms of this Award Agreement and the Plan.

6. No Acquired Rights. The Optionee agrees and acknowledges that:

(a) the grant of this Option under the Plan is voluntary and occasional and does
not create any contractual or other right to receive future grants of any
Options or benefits in lieu of any Options, even if Options have been granted
repeatedly in the past and regardless of any reasonable notice period mandated
under local law;

(b) the value of this Option is an extraordinary item of compensation which is
outside the scope of the Optionee’s employment contract, if any;

(c) this Option is not part of normal or expected compensation or salary for any
purposes, including, but not limited to, calculating termination, severance,
resignation, redundancy, end of service payments, bonuses, long-service awards,
pension, retirement benefits, or similar payments;

(d) the future value of the shares of Stock that may be purchased by exercise of
this Option is unknown and cannot be predicted with certainty;

(e) no claim or entitlement to compensation or damages arises from the
termination of this Option or diminution in value of this Option or shares of
Stock purchased under the Plan, and the Optionee irrevocably releases the
Company from any such claim; and

(f) participation in the Plan shall not create a right to further employment
with the Company and shall not interfere with the ability of the Company to
terminate the employment relationship at any time, with or without cause.

 

3



--------------------------------------------------------------------------------

7. Nature of the Option. The Option shall be a Nonstatutory Option to the extent
so designated in this Award Agreement. The Option shall be an ISO to the extent
it is so designated in this Award Agreement and so qualifies under Section 422
of the Code. To the extent that all or any part of the Option designated as an
ISO does not qualify as an ISO, the Option or such part of it as does not so
qualify shall be a Nonstatutory Option. The Company does not represent or
warrant that the Option qualifies in whole or in part as an ISO.

The Optionee acknowledges that the Optionee has been advised to consult with
qualified professionals regarding the financial and tax consequences of the
Option and the requirements necessary to receive ISO income tax treatment under
Section 422 of the Code, including, but not limited to, limitations on the
amount of ISOs that may become first exercisable in a calendar year and holding
period requirements. The Optionee understands that upon exercise of the Option,
the Optionee generally will recognize ordinary income (in the case of the
exercise of a Nonstatutory Option) and alternative minimum taxable income (in
the case of the exercise of an ISO) in an amount equal to the excess of the then
Fair Market Value of the shares of Stock over the Exercise Price. The Optionee
understands that any income tax consequences described in this Award Agreement
are subject to change as a result of changes in the income tax laws or in the
interpretation of such laws.

The Optionee further understands that, if the Optionee disposes of any shares of
Stock received on exercise of an ISO within two (2) years after the Grant Date
or within one (1) year after such shares of Stock are transferred to the
Optionee, the Optionee will be treated for federal income tax purposes as having
received ordinary income at the time of such disposition in an amount generally
determined as the difference between the Exercise Price and the Fair Market
Value of the shares of Stock on the date of exercise. The Optionee further
understands that, if the Optionee disposes of such shares of Stock at any time
after the expiration of such two (2)-year and one (1)-year holding periods, any
gain on such sale will be taxed as a long-term capital gain. The Optionee agrees
to notify the Company in writing of the disposition date, number of shares of
Stock sold, and selling price within five (5) days after the date of any
disposition occurring within such two-year and one-year holding periods. The
Company shall not be responsible for any tax liability incurred by Optionee in
the event that the Internal Revenue Service were to determine that the Option
does not qualify as an ISO for any reason.

8. Term of Option. Subject to earlier termination as provided in the Plan and
this Award Agreement, the Option shall terminate seven (7) years from the Grant
Date, and may be exercised during such term only in accordance with the Plan and
this Award Agreement.

9. Adjustment of Shares. In the event of a subdivision of the outstanding Stock,
a declaration of a dividend payable in shares of Stock, a declaration of a
dividend payable in a form other than shares of Stock in an amount that has a
material effect on the value of shares of Stock, a combination or consolidation
of the outstanding shares of Stock (by reclassification or otherwise) into a
lesser number of shares of Stock, a recapitalization, a spin-off, a merger,
consolidation or other reorganization involving the Company that would not
constitute a Change in Control, or any other similar occurrence, the Company
shall make appropriate adjustments in the number of shares of Stock covered by
the Option and in the Exercise Price of the Option.

Except as provided in this Section 9, the Optionee shall have no rights by
reason of any subdivision or consolidation of shares of stock of any class, the
payment of any dividend or any

 

4



--------------------------------------------------------------------------------

other increase or decrease in the number of shares of any class. Any issue by
the Company of shares of any class, or securities convertible into shares of any
class, shall not affect, and no adjustment by reason thereof shall be made with
respect to, the number or Exercise Price of shares of Stock subject to the
Option. The grant of the Option pursuant to the Plan shall not affect in any way
the right or power of the Company to make adjustments, reclassifications,
reorganizations or changes of its capital or business structure, to merge or
consolidate or to dissolve, liquidate, sell or transfer all or any part of its
business or assets.

10. Rights as a Shareholder. An Optionee shall have no rights as a shareholder
of the Company with respect to any such shares of Stock until and unless there
is issued a stock certificate or book-entry shares to the Optionee for such
shares of Stock or the shares of Stock are otherwise transferred to the
Optionee.

11. Notices. Except as may be otherwise provided by the Plan, any written
notices provided for in the Plan or this Award Agreement shall be in writing and
shall be deemed sufficiently given if either hand delivered or if sent by fax or
overnight courier, or by postage paid first class mail. Notices sent by mail
shall be deemed received three business days after mailed but in no event later
than the date of actual receipt. Notice may also be provided by electronic
submission, if and to the extent permitted by the Committee. Notices shall be
directed, if to Optionee, at Optionee’s address indicated by the Company’s
records, or if to the Company, at the Company’s principal office, attention
Human Resources Department.

12. Severability. The provisions of this Award Agreement are severable and if
any one or more provisions may be determined to be illegal or otherwise
unenforceable, in whole or in part, the remaining provisions shall nevertheless
be binding and enforceable.

13. Counterparts; Further Instruments. This Award Agreement may be executed in
two or more counterparts, each of which shall be deemed an original, but all of
which together shall constitute one and the same instrument. The parties hereto
agree to execute such further instruments and to take such further action as may
be reasonably necessary to carry out the purposes and intent of this Award
Agreement.

14. Amendment. This Award Agreement may be amended or modified by the Committee,
including amendments and modifications that may affect the ISO tax status of any
Option so designated hereunder, provided that any such action may not, without
the consent of the Optionee, impair any rights of the Optionee under this Award
Agreement.

15. Entire Agreement; Governing Law. The Plan and this Award Agreement
constitute the entire agreement of the parties with respect to the subject
matter hereof and supersede in their entirety all prior undertakings and
agreements of the Company and the Optionee with respect to the subject matter
hereof. This agreement is governed by the internal substantive laws, but not the
choice of law rules, of California.

 

5